

	

		II

		109th CONGRESS

		2d Session

		S. 2661

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 26, 2006

			Mr. Martinez (for

			 himself, Mr. Salazar,

			 Mr. Craig, Mr.

			 Nelson of Florida, Mr. Hagel,

			 Mr. Carper, Mr.

			 Allard, Ms. Landrieu,

			 Mrs. Clinton, and

			 Mr. Kerry) introduced the following bill;

			 which was read twice and referred to the Committee on Energy and Natural

			 Resources

		

		A BILL

		To provide for a plebiscite in Puerto Rico

		  on the status of the territory.

	

	

		1.Short titleThis Act may be cited as the

			 Puerto Rico Democracy Act of

			 2006.

		2.FindingsCongress finds that—

			(1)in the Memorandum on the Commonwealth of

			 Puerto Rico (28 Weekly Comp. Pres. Doc. 2324, dated November 30, 1992),

			 President George H.W. Bush recognized that [a]s long as Puerto Rico is a

			 territory … the will of its people regarding their political status should be

			 ascertained periodically by means of a general right of referendum . .

			 .;

			(2)consistent with this policy, in Executive

			 Order No. 13183 (65 Fed. Reg. 82889), President William J. Clinton established

			 the President’s Task Force on Puerto Rico’s Status to identify—

				(A)options for the territory’s future

			 political status … that are not incompatible with the Constitution and

			 basic laws and policies of the United States …; and

				(B)the process for realizing the identified

			 options;

				(3)in Executive Order 13319 (68 Fed. Reg.

			 68233), President George W. Bush amended Executive Order No. 13183 (65 Fed.

			 Reg. 82889) to require that the President’s Task Force on Puerto Rico’s Status

			 issue a report … no less frequently than once every 2 years, on progress

			 made in the determination of Puerto Rico’s ultimate status.; and

			(4)on December 22, 2005, the Task Force

			 appointed by President George W. Bush issued a report recommending that not

			 later than 1 year after the date on which the report was published, Congress

			 should provide for a federally sanctioned plebiscite in which the people of

			 Puerto Rico would be asked to vote on whether the people opt to—

				(A)remain a United States territory; or

				(B)pursue a constitutionally viable path

			 toward a permanent nonterritorial status with the United States.

				3.DefinitionsIn this Act:

			(1)CommissionThe term Commission means

			 the Puerto Rico State Elections Commission.

			(2)CommonwealthThe term Commonwealth means

			 the Commonwealth of Puerto Rico.

			(3)Task

			 forceThe term Task

			 Force means the President’s Task Force on Puerto Rico’s Status.

			4.Federally sanctioned

			 process for Puerto Rico’s self-determination

			(a)Plebiscite

				(1)In

			 generalDuring the 110th

			 Congress, but not later than December 31, 2007, the Commission shall conduct a

			 plebiscite in the Commonwealth, the ballot of which shall provide for voters to

			 choose only 1 of the following options:

					(A)The Commonwealth of Puerto Rico

			 should continue to be a territory of the United States. If you agree, mark

			 here____..

					(B)The Commonwealth of Puerto Rico

			 should pursue a path toward permanent non-territory status. If you agree, mark

			 here ______. .

					(2)Rules and

			 regulationsThe Commission

			 shall issue any rules and regulations necessary to conduct the plebiscite under

			 this subsection.

				(3)Certification

			 of resultsThe Commission

			 shall certify the results of the plebiscite conducted under this subsection to

			 the President and Congress.

				(b)Federal court

			 jurisdictionThe Federal

			 courts of the United States shall have exclusive jurisdiction over any legal

			 claim or controversy arising from the implementation of this Act.

			5.Availability of funds

			 for the self-determination process

			(a)Availability of

			 amounts derived from tax on foreign rum

				(1)In

			 generalDuring the period

			 beginning on October 1, 2006, and ending on the date on which the results of

			 the plebiscite have been certified under section 4(a)(3), the Secretary of the

			 Treasury shall allocate to the Commission, from amounts that would otherwise be

			 covered into the treasury of the Commonwealth under section 7652(e)(1) of the

			 Internal Revenue Code of 1986, not more than $5,000,000 to pay the costs

			 incurred by the Commission in conducting the plebiscite, as determined under

			 paragraph (2).

				(2)Determination

			 by the task forceThe amount

			 needed to cover the costs of the plebiscite shall be determined by the Task

			 Force.

				(b)Use of funds for

			 educational and other materialsThe amounts made available to the

			 Commission under subsection (a)(1) may be used for the cost of voter education

			 materials if the content of the materials has been certified by the Task Force

			 as not being incompatible with the Constitution or any Federal laws or

			 policies.

			

